Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application

Applicant’s amendments and remarks filed 4/28/2021 have been acknowledged. Claims 1, 3-6, 9, 12-17, and 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9, 12-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "mini-ribs" in each of claims 1, 9, and 16 is a relative term which renders the claim indefinite. The term "mini-ribs" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, compared to what are they “mini-ribs”? Are the ribs “mini” in terms of height, width, 
	Claims 3-6, 12-15, 17, and 20 are rejected for depending on the indefinite independent claims 1, 9, and 16, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 3-6, 9, 12-17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,776,630 to Bohnstedt, in view of US 6,410,183 to Weerts et al.
Regarding claim 1, Bohnstedt teaches a separator comprising: 
a thermoplastic sheet with a planar back web and a longitudinal central region between peripheral regions; and
a plurality of longitudinal main ribs and a plurality of transverse ribs on at least one side the thermoplastic sheet (column 1, lines 5-13), which means that the longitudinal main ribs and the transverse ribs are provided on one side or both sides of the thermoplastic sheet, the latter of which reads on the claimed invention,
the longitudinal main ribs are spaced apart and integrally formed with the thermoplastic sheet; and
wherein the transvers ribs are perpendicular to the longitudinal main ribs (abstract; Figs. 1A and 1B; column 1, line 56 to column 2, line 9; column 2, lines 38-43; claim 1).
	Although the prior art does not expressly teach the claimed thickness of the central region of the sheet between the longitudinal main ribs, it would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed range because the thickness of the central region of the sheet between the longitudinal main ribs is the same as the thickness of the sheet, 0.10 to 0.50 mm (column 2, lines 19-20), which overlaps with the claimed range. A prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 
	Finally, Bohnstedt does not expressly teach that the peripheral regions each have a plurality of longitudinal mini-ribs.
	Weerts et al. also relates to a battery separator and teaches that the battery separator 10 comprises a microporous polyethylene sheet (column 1, lines 16-17) with a planar back web, a plurality of major ribs 20 across the width of the separator and disposed longitudinally along the length of the separator  (Figs. 1 and 2; column 2, lines 24-43), and a plurality of mini-ribs 30 in the shoulder areas or edges 16 and 18 of the separator and are disposed longitudinally disposed along the length of the separator (Figs. 1-4; column 2, lines 45-54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of longitudinal mini-ribs in the peripheral regions of the separator of Bohnstedt, motivated by the fact that Weerts et al. demonstrates that the shoulder design having the plurality of longitudinal mini-ribs improve puncture resistance of the separator, which prevents a short circuit and premature failure of the battery caused by sharp protrusions of electrode plates abrading and puncturing the adjacent separator shoulder (column 1, line 4 to column 2, line 10). The prior art separator reads on the claimed battery separator and is capable of being used for a lead acid battery as its structure and material meet the claim limitations.
Regarding claim 9, Bohnstedt teaches a separator comprising: 
a thermoplastic sheet with a planar back web and a longitudinal central region between peripheral regions; and
a plurality of longitudinal main ribs and a plurality of transverse ribs on at least one side the thermoplastic sheet (column 1, lines 5-13), which means that the longitudinal main ribs and the transverse ribs are provided on one side or both sides of the thermoplastic sheet, the latter of which reads on the claimed invention,
the longitudinal main ribs are spaced apart and integrally formed with the thermoplastic sheet; 
the transverse ribs are integrally formed with the thermoplastic sheet;
wherein the transvers ribs are perpendicular to the longitudinal main ribs (abstract; Figs. 1A and 1B; column 1, line 56 to column 2, line 9; column 2, lines 38-43; claim 1). 
Although the prior art does not expressly teach the claimed thickness of the central region of the sheet between the longitudinal main ribs, it would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed range because the thickness of the central region of the sheet between the longitudinal main ribs is the same as the thickness of the sheet, 0.10 to 0.50 mm (column 2, lines 19-20), which overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5]. 

	Weerts et al. also relates to a battery separator and teaches that the battery separator 10 comprises a microporous polyethylene sheet (column 1, lines 16-17) with a planar back web, a plurality of major ribs 20 across the width of the separator and disposed longitudinally along the length of the separator  (Figs. 1 and 2; column 2, lines 24-43), and a plurality of mini-ribs 30 in the shoulder areas or edges 16 and 18 of the separator and are disposed longitudinally disposed along the length of the separator (Figs. 1-4; column 2, lines 45-54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of longitudinal mini-ribs in the peripheral regions of the separator of Bohnstedt, motivated by the fact that Weerts et al. demonstrates that the shoulder design having the plurality of longitudinal mini-ribs improve puncture resistance of the separator, which prevents a short circuit and premature failure of the battery caused by sharp protrusions of electrode plates abrading and puncturing the adjacent separator shoulder (column 1, line 4 to column 2, line 10). The prior art separator reads on the claimed battery separator and is capable of being used for a lead acid battery as its structure and material meet the claim limitations.
Regarding claim 16, Bohnstedt teaches a separator pocket or an envelope separator comprising: 
a thermoplastic sheet with a planar back web and a longitudinal central region between peripheral regions; and

the longitudinal main ribs are spaced apart and integrally formed with the thermoplastic sheet; 
the transverse ribs are integrally formed with the thermoplastic sheet;
wherein the transvers ribs are perpendicular to the longitudinal main ribs (abstract; Figs. 1A and 1B; column 1, line 56 to column 2, line 9; column 2, lines 38-43; claim 1); and
wherein the sheet material is formed into an envelope or pocket (column 3, lines 12-17; column 1, lines 12-34; column 1, lines 62-64). 
Although the prior art does not expressly teach the claimed thickness of the central region of the sheet between the longitudinal main ribs, it would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed range because the thickness of the central region of the sheet between the longitudinal main ribs is the same as the thickness of the sheet, 0.10 to 0.50 mm (column 2, lines 19-20), which overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

	Weerts et al. also relates to a battery separator and teaches that the battery separator 10 comprises a microporous polyethylene sheet (column 1, lines 16-17) with a planar back web, a plurality of major ribs 20 across the width of the separator and disposed longitudinally along the length of the separator  (Figs. 1 and 2; column 2, lines 24-43), and a plurality of mini-ribs 30 in the shoulder areas or edges 16 and 18 of the separator and are disposed longitudinally disposed along the length of the separator (Figs. 1-4; column 2, lines 45-54). Weerts et al. further teaches that the battery separator is formed into an envelope (abstract; column 1, lines 26-37; claim 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of longitudinal mini-ribs in the peripheral regions of the envelope separator of Bohnstedt, motivated by the fact that Weerts et al. demonstrates that the shoulder design having the plurality of longitudinal mini-ribs improve puncture resistance of the separator, which prevents a short circuit and premature failure of the battery caused by sharp protrusions of electrode plates abrading and puncturing the adjacent separator shoulder (column 1, line 4 to column 2, line 10). The prior art envelope separator reads on the claimed envelope battery separator and is capable of being used for a lead acid battery as its structure and material meet the claim limitations.
Regarding claims 3, 4, 12, 13, and 17, Bohnstedt teaches that the sheet material is formed into a pocket or an envelope from a roll, wherein overlapping edges of the 
Regarding claims 5, 6, 14, 15, and 20, Bohnstedt teaches that all acid-resistant thermoplastic materials are suitable for the manufacture of the separators according to the invention, preferably polyvinyl chloride, polyethylene and polypropylene (column 2, lines 10-14), but does not expressly teach a lead acid battery comprising the battery separator of claims 1, 3, 9, 12, and 16, respectively.
Weerts et al. teaches a lead acid battery that comprises a battery separator or envelope battery separator made of microporous polyethylene (abstract; column 1, lines 4-37).
It would have been obvious to one of ordinary skill in the art at time of invention to have arrived at the claimed lead acid battery using the battery separator or envelope battery separator of Bohnstedt, because the separator of Bohnstedt made from acid-resistant thermoplastic sheet is capable of being used in a lead acid battery and Weerts et al. demonstrates using a separator made of the same material in a lead acid battery. The skilled artisan would have obtained expected results applying a known element to a known product.
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 9, 12-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended each of claims 1, 9, and 16 to require the presence of longitudinal main ribs in the central region and longitudinal mini-ribs in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        


/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725